DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     JAMES DIVERONICA, et al.,
                            Appellant,

                                   v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                             No. 4D21-669

                         [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. CACE 14-
012969-11B.

  Kenneth D. Cooper, Fort Lauderdale, for appellant.

  R. Shawn Hogue of K&L Gates LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.